Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2020 has been entered.
 	The Applicants’ Amendment to the Claims filed on 10/01/2020 is entered.
	Claims 100-113 are new.
Claims 31-32, 60, 92, and 98-113 are pending and examined in this office action.
This US 15/535,846 filed on 06/14/2014 is a 371 of PCT/US2015/067381 filed on 12/22/2015 which claims priority benefit of US 62/095318 filed on 12/22/2014.
Response to Amendment
Any/all objections and rejections made in a previous office action and not repeated in this office action are WITHDRAWN herein.  The following is the complete set of objections and rejections presently being applied to the currently amended claims.
Claim interpretation:     Consistent with the instant specification, the term biological bandpass filter is interpreted as being a type of complex biological circuit, specifically a type of biological analog signal processing circuit (i.e., per instant biological analog signal processing circuits (e.g., para 0006).  Further, in paragraph 0006, the specification discloses that the term biological analog signal processing circuits may also be called comparator gene circuits or analog-to-digital converters (ADCs).  In paragraph 0091, the specification recites that:
As used herein, "bandpass filter" refers to an architecture that allows input between certain defined parameters to pass and rejects (attenuates) input outside the defined parameters. For example, FIG. 8 depicts one example of a biological bandpass filter that activates the expression of an output molecule (GFP) within a defined range of input signal concentration (H2O2). In some embodiments, an input signal activates a promoter operably linked to a bandpass protein, which in turn regulates the expression of an output molecule. As used herein, "bandpass protein" refers to any protein regulates expression of an output molecule within a biological bandpass filter. In some embodiments, the bandpass protein is an enzyme. In some embodiments, the bandpass protein is a recombinase.

For purposes of examination, claims must be given their broadest reasonable interpretation consistent with the specification.	Thus, the term "bandpass filter" is interpreted to encompass “an architecture that allows input between certain defined parameters to pass and rejects (attenuates) input outside the defined parameters” and a “bandpass protein” is construed to encompass any protein which regulates expression of an output molecule within a biological bandpass filter being an architecture that allows input between certain defined parameters to pass and rejects (attenuates) input outside the defined parameters.  
Response to Arguments
	The applicants’ argument filed on 10/01/2020 regarding the rejections under 35 U.S.C. 103 made in the previous office action has been fully considered but is unpersuasive as it may pertain to the present rejection(s) under 35 U.S.C. 103.   The applicants’ argue that none of the cited references, singly, or in combination, teach or suggest the claimed circuits, stating there is no teaching or suggestion in Archer or Klemm, Bonnet, Zhang, an Kotula regarding configuring a genetic circuit to obtain a biological bandpass filter or arranging the various components such as promoters, bandpass proteins (e.g. recombinases), regulatory sequence (e.g., recombinase sites), and output molecules as recited in the instant claims “so as to replicate the behavior of a bandpass filter in the biological circuit”.  However, the applicants’ argument is unpersuasive for reasons provided in the body of the rejection(s) herein and specifically because a bandpass filter encompasses “an architecture that allows input between certain defined parameters to pass and rejects (attenuates) input outside the defined parameters” and a “bandpass protein” may be a recombinase.  The combination of cited references clearly suggest a cellular gene expression regulatory circuit that allows input between certain defined parameters to pass and excludes (i.e., rejects/attenuates) input outside the defined parameters using multiple promoters and recombinases (i.e., bandpass proteins) and regulatory sequence, proteins, and nucleic acids.  For example, the structure (architecture) of a promoter within a gene regulatory circuit is selective in binding to certain regulatory elements (i.e., transcription factors, RNA polymerases) and excluding (rejecting/attenuating) other regulatory elements, i.e., when certain regulatory biomolecules are bound to a promoter, an RNA 
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 31-32, 92, 98-106, 109-113 are rejected under 35 U.S.C. 103 as being unpatentable over W02010/075441 to Collins & Lu (published July 1, 2010; of record) and Archer et al., (ACS synthetic biology, vol. 1, no. 10, October 2012, pages 451 -457; of record) as evidenced by Klemm et al., (The Bonnet et al. (2012; PNAS; pp. 8884-8889; of record ) and Zhang et al (2002; Nucleic Acids Research; pp. 1-16; of record), in view of Kim et al in "Differential effect of chlorine on the oxidative stress gene ration in dormant and active cells within colony biofilm" (Water Research 2009 Vol. 43. Pages 5252-5259), in view of Gu et al in "The SoxRS response of Escherichia coli is directly activated by redox-cycling drugs rather than by superoxide" (Molecular Microbiology January 12, 2011, Vol 79, No. 5, pages 1136-1150), in view of Hidalgo et al in "Spacing of promoter elements regulates the basal expression of the soxS gene and converts SoxR from a transcriptional activator into a repressor" (The EMBO Journal 1997, Vol 16, No. 5, pages 1056-1065) and further in view of Silberg et al (US2015/0140585 pub May 21, 2015, filed on 10/10/2014 with US priority to 61/890,736 filed on 10/14/2013) and Kotula et al (US2016/0312313, with priority to 12/20/2013; of record).
Per base claims 31 and 32, Collins & Lu disclose a nucleic acid based circuit using DNA recombinases that meets the limitation of a biological bandpass filter.  For example, Collins & Lu disclose a modular system for encoding memory in cells (e.g., abstract, FiglA, entire document). Collins & Lu disclose a stable, switchable bit of memory "sequence" that uses recombinases, including Cre, which can invert DNA between two oppositely oriented cognate recombinase recognition sites (entire document). The circuit of Collins & Lu comprises a recombinase sequence located between its cognate recombinase recognition sites, and downstream of an 
In addition, Archer et al discloses a DNA recombinase circuits which are bandpass filters (see claim interpretation above) and the use of the nitric oxide (NO) responsive E.coli strain for the detection and treatment of inflammatory bowel disease (page 455, right column, paragraph 2) which meets the limitation of a biological bandpass filter comprising: (a)    a first promoter operably linked to a nucleic acid encoding a regulatory protein; wherein the activity of the regulatory protein is regulatable by an input signal; and (b)    a second promoter operably linked to a nucleic acid encoding a first bandpass protein, wherein the regulatory protein is capable of binding to the second promoter and modulating the activity of the second promoter in the presence of the input signal; and (d) a nucleic acid encoding a first output molecule flanked at both ends by a first set of regulatory sequences, wherein the first set of regulatory sequences is capable of interacting with the first bandpass protein to operably link the nucleic acid encoding the first output molecule to a fourth promoter, wherein the fourth promoter is is capable of interacting with the second bandpass protein to unlink the nucleic acid encoding the first output molecule from the fourth promoter.  Note that claim 31 as presently written does not actually require a fourth promoter but the fourth promoter is only recited in the context of describing a functional property and intended use of the first set of regulatory sequences.  Archer et al discloses the fimbriae component, FimA, which is controlled in a binary fashion through the inversion of a 314 bp segment of DNA (fimS) that contains the fimA promoter. The fimA promoter is flanked by two inverted repeat sequences to direct transcription of the CFP or YFP gene products.  Specifically, Archer et al discloses a DNA recombinase circuit and the use of the nitric oxide (NO) responsive E.coli strain for the detection and treatment of inflammatory bowel disease (page 455, right column, paragraph 2), where the DNA recombinase circuit comprises:
a)    the regulatory protein NorR (constitutively expressed, i.e. under control of a constitutive promoter; Archer et al., discloses constitutive expression of the regulatory protein NorR).
b)    the gene encoding the DNA recombinase FimE (e.g., output regulatory protein) under control of the norV promoter; note that PnorV, is activated by an input signal, e.g., nitric oxide (NO),
Klemm et al supports the periodic inversion of specific 300-bp DNA segment containing the promoter for the fibrial subunit gene, fimA by disclosing a plasmid pPKL56 which does contain the 300-
Per claim 92, Archer discloses a method of analog signal processing in cells, comprising: providing a cell or cell lysate that comprises the biological bandpass filter and contacting the cell with an input signal that modulates the activity of the regulatory protein (i.e.,  E.coli strain, page 455, right column, paragraph 2).  In addition, Hidalgo et al disclose biological input sensing gene expression regulatory circuit systems in isolated E.coli host cells (e.g., abstract, entire document. Figure 7 and legend). Hidalgo et al disclose a soxS::lacZ operon fusion (e.g., paragraph bridging pages 1063-1064).  In addition, Gu et al disclose biological input sensing gene expression regulatory circuit systems in isolated E.coli host cells. In Figure 9 and legend, Gu et al disclose a sensing circuit of SoxRS activation by redox-cycling drugs which directly activate SoxR by oxidizing its iron-sulpher cluster. Gu et al state that "[t] he oxidized SoxR activates 
Especially per claims 98-99 and 101, Silberg et al disclose microbial biosensor bandpass filters comprising varying promoters fused to the exogenous methyl halide transferase (MHT) genes. Silberg et al disclose that biosensors for different triggers can be made including E.coli OxyR and E.coli katGP (see Table 2) and cAMP regulatory protein.  Further, Kotula et al discloses the use of the oxyR promoter and protein in signal processing in circuits in cells and the use of peroxide as chemical input (e.g., Table 3).  
Per claim 100, Archer discloses wherein the promoter of (a) is a constitutively-active promoter.  Specifically, Archer discloses constitutive expression of the regulatory protein NorR (e.g., page 454; and page 455, right column, paragraph 2).
Per claims 102-106, Archer discloses wherein the sequence element is a modified ribosomal binding site comprising a modification that alters the binding affinity of a ribosome for the modified ribosomal binding site, relative to a similar unmodified ribosomal binding site. Specifically, Archer et al discloses a DNA recombinase circuit wherein the sequence used for PnorV extended into the coding sequence of norR and the sequence for the native ribosomal binding site (RBS) for norV was replaced by a stronger synthetic RBS and spacer (AAGGAGGAAAGTCACATT) for fimE transcription (page 454).  In addition, Kim et al disclose biological input 
Per claim 109, Archer discloses wherein the first bandpass protein of (b) is a recombinase (e.g., the interaction between the recombinase and the recombination sites inverts the nucleic acid sequence encoding the output molecule thus operably linking it to a third promoter, resulting in the expression of the output molecule, e.g, yfp or cfp.).
Per claim 110, Archer discloses wherein the second bandpass protein of (c) is a recombinase (e.g., the interaction between the recombinase and the recombination sites inverts the nucleic acid sequence encoding the output molecule thus operably linking it to a third promoter, resulting in the expression of the output molecule, e.g, yfp or cfp.).
Per claim 111, Archer discloses wherein the first set of regulatory sequences or the second set of regulatory sequences of (d) are recombinase recognition sites (e.g., the interaction between the recombinase and the recombination sites inverts the nucleic acid sequence encoding the output molecule thus operably linking it to a third promoter, resulting in the expression of the output molecule, e.g, yfp or cfp.).

Per claim 113, Archer discloses an isolated cell or cell lysate comprising the biological bandpass filter (i.e.,  E.coli strain, page 455, right column, paragraph 2).
However, although Archer et al discloses a set of flanking domains at each end of the promoter (fimA promoter) to transcriptionally control the output molecule, Collins & Lu and Archer et al do not explicitly disclose where the biological bandpass filter has a set of flanking domains at each end of the nucleic acid encoding the output molecule.
However, before the effective filing date of the claimed invention, the generation of a biological signal processing circuit comprising at least one bidirectional recombinase wherein an output molecule is flanked at each end by a set of the bidirectional recombinase recognition site was well-known and routine in the art before the effective filing date of the claimed invention.  For example, Bonnet et al discloses use of a rewriteable recombinase addressable data (RAD) module that reliably stores digital information within a chromosome wherein RAD modules use serine integrase and excisionase functions adapted from bacteriophage to invert and restore specific DNA 
Likewise, Zhang et al discloses a Cre recombinase used to introduce point mutations in both bacteria and mouse embryonic stem cells mouse genome by recognizing a targeting construct flanked by the two mutant loxP sites (lox66 and lox71)(abstract).
In view of the benefits of using bidirectional recombination using a rewriteable recombinase addressable data (RAD) module that reliably stores digital prima facie obvious for one of ordinary skill in the art to substitute the serine recombinase function of Bonnet or the Cre recombinase of Zhang et al for the FimE recombinase function of Archer et al.  Therefore, these recombinase systems are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”). 
A skilled artisan would have had a reasonable expectation of success in using the serine recombinase function or the mutant Cre/loxP recombination system in response to activation of a promoter induced by an input signal, e.g., nitric oxide (NO) and encoding said recombinase gene to control integration, excision or inversion and site mutations particularly because placing the recombination sites flanking each site of a target DNA to control integration, excision or inversion and site mutations by was known in the art before the effective filing date of the time of the invention.
The level of skill in the art of making complex gene expression regulatory circuits in living cells was high before the effective filing date of the presently claimed invention.

It would have been obvious for one of ordinary skill in the art to combine the elements of the cited references to arrive at the presently claimed invention comprising a cellular gene expression regulatory circuit having a first and second promoter responsive to a first and second input signal in opposite ways, on the same vector, because the references are all in the same field of making cellular gene expression regulatory circuits to regulate output.
In view of the high skill in the art it is considered that one of ordinary skill in the art having the cited references before the effective filing date of the presently claimed invention would have had a reasonable expectation of success to combine the elements of the cited references to arrive at the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-32, 60, 92, and 98-113 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
In Regents of the University of California v.
Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic.  For example, in In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. 
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
The instant claims require the critically essential element of a biological bandpass filter comprising a first and second bandpass protein (i.e., recombinases), and comprising multiple promoters (e.g., three to six promoters)  and multiple regulatory proteins where 
In relation to promoters that are activated by the same regulatory protein responsive to an input signal, the Specification as filed discloses that two E. coli strains can sense different concentrations of H2O2 (an inflammatory marker) by merely using the hydrogen peroxide-inducible genes activator (OxyR) transcription factor which “is normally in a reduced form, but once it reacts with H2O2 , it is converted into its oxidized form, which binds to specific DNA regulatory elements in targeted promoters (e.g. ahpCp, katGp, oxyRp, oxySp)(paragraph [0189] of the published application). Moreover, the Specification generates six recombinant vectors to determine sensibility to concentrations of H2O2 using the two targeted promoters, e.g., katGp and oxySp functionally linked to three distinct ribosome-binding-site (BBa_0029, BBa_0031, BBa_0033 from the Registry of Standard Biological Parts i.e., Table 2 of Specification). The Specification discloses that 3 of these constructs had constitutively high activity irrespective of the H2O2 concentration. The other 3 constructs, e.g., oxySp+0033, katGp+0031, katGp+0029 exhibited two distinct thresholds in the transfer functions (i.e., Figures of the published application), wherein the combinations of oxySp+0033 and katGp+0031 exhibit similar sensitivity to the concentration of H2O2. 
The Specification provides support for a bandpass sensor circuit comprising (b) a second promoter responsive to the regulatory protein and operably linked to a nucleic acid encoding a first output protein, wherein activity of the second promoter is altered when bound by the regulatory protein; and (d) a fourth promoter responsive to the regulatory protein and operably linked to a nucleic acid encoding a second output protein, wherein activity of the fourth promoter is altered when bound by the regulatory protein.
However, the Specification as filed is silent about the correlation of said same regulatory protein responsive to an input signal that senses inflammatory markers as 
It is routine and well-known in the art that transcriptional activity of promoters/response elements is specific to the type of promoter/response element used and specific transcription factors that are induced/activated by changes in metabolic states and other stimulus. Moreover, type of inducers (e.g., arabinose) in engineered genetic circuits, promoters, recombinases and recombinase recognition sites, regulatory proteins and transcriptional activation of an output gene such expression occurs was routine and well known in the art as evidenced by the teaching of Collins (WO2010/075441). However, there is unpredictability having a bandpass sensor circuit comprising a single biological signal that differentially activate the same regulatory molecule, said regulatory molecule able to sense different concentrations/levels of the biological signal leading to differential activation of a first and second recombinases and to a desired effect on a first output molecule and a second output molecule, as contemplated in the instant invention. The reason for the unpredictability stems from the fact that different biological signals (e.g., nutrients, toxins, or metabolites) and their concentrations induce a regulatory protein differently to result in differentially activated recombinases. Moreover, a regulatory protein response to different sensed concentrations of a biological input signal varies. In fact the Specification provides support for differential two different input-output transfer functions in response to the same input of H2O2 for the same inflammatory promoter katGp bound to different ribosome binding-sequence (RBS), e.g., katGp+0031 and katGp+0029. Accordingly, differential activation of multiple recombinases in a sensor circuit by a single input signal that may be present at different levels to be sensed by a regulatory molecule to result in activation of an appropriate output molecule is complex and there is no structure/function correlation for sensing of various levels of inflammation by a regulatory protein to an input signal that differentially induces multiple recombinases to appropriately express a first output molecule flanked by the first set of recombinase recognition sites and a second output molecule flanked by the second set of recombinase recognition sites.
Based on the instant disclosure one of skill in the art would not know which input signal to choose in the claimed bandpass sensor circuit and which regulatory protein will be responsive to different levels/concertation of said input signal to induce multiple differentially activated recombinases in response to different sensed concentrations of H2O2, let alone different sensed concentrations of an inflammatory marker.
For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly. Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. If a representative number of 
Conclusion
	No claims allowed.
Related art not presently being applied: WO2015/044456 to Rugbjerg et al published on 04/02/2015, filed 09/30/2014.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636